Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 1 of 9                    PageID 106




                       UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

JOSE ROMO, JERONIMO MAZARIEGO,
and MARCO MARTINEZ HERNANDEZ,

               Plaintiffs,

v.                                                          Case No. 20-cv-2627

HERNANDEZ MEXICAN GRILL, INC. d/b/a EL
GALLITO MEXICAN RESTAURANT AND BAR and
ALBERTO HERNANDEZ,

            Defendants.
______________________________________________________________________________

                        FIRST AMENDED COMPLAINT
______________________________________________________________________________

                             INTRODUCTION: BASIS OF LAWSUIT

       Plaintiffs Jose Romo, Jeronimo Mazariego, and Marco Martinez Hernandez

 (collectively, “Plaintiffs”), through their attorneys, bring this action against Defendants

 Hernandez Mexican Grill, Inc. and Alberto Hernandez under the federal Fair Labor Standards

 Act, 29 U.S.C. § 201 et seq. (“FLSA”), for various violations of the overtime and minimum

 wage requirements. Additionally, Plaintiffs bring this action against Defendants for breach of

 contract and quantum meruit under Tennessee law. Plaintiffs also bring an action for retaliation

 against Defendants Hernandez Mexican Grill, Inc. and Alberto Hernandez under 29 U.S.C. §

 215(a)(3) and seeks compensatory damages and punitive damages under this claim.

                                      II. JURISDICTION

       1.      This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 2 of 9                       PageID 107




         2.      The Court has supplemental jurisdiction over Plaintiffs state law claims under 28

U.S.C. § 1367.

                                            III. FACTS

                                             A. Parties

         3.      Plaintiff Jose Romo is an adult resident of Memphis, Tennessee. During the

applicable statutory period, Plaintiff Romo worked as a bartender for Defendants.

         4.      Plaintiff Jeronimo Mazariego is an adult resident of Memphis, Tennessee. During

the applicable statutory period, Plaintiff Mazariego worked as a cook for Defendants.

         5.      Plaintiff Marco Martinez is an adult resident of Memphis, Tennessee. During the

applicable statutory period, Plaintiff Martinez worked as a cook for Defendants.

         6.      Defendant Hernandez Mexican Grill, Inc. (“El Gallito”) is a for profit corporation

formed and organized under Tennessee state law and does business as El Gallito Mexican Bar &

Grill.   During the applicable statutory period conducted business as restaurants at 5848

Winchester Ave., Memphis, TN 38115 and 6058 Highway 305, Olive Branch, MS 38654.

         7.      At all relevant times herein, Defendant El Gallito was an “employer” of the

Plaintiffs within the meaning of the FLSA, 29 U.S.C. § 203(d).

         8.      Defendant El Gallito is and, at all times hereinafter mentioned, was engaged in

related activities performed through unified operation or common control for a common business

purpose, and is and, at all times hereinafter mentioned, was an enterprise within the meaning of

29 U.S.C. § 203(r).

         9.      Defendant El Gallito is and, at all times hereinafter mentioned, was an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of 29

U.S.C. § 203(s)(1)(A) in that said enterprise at all times hereinafter mentioned had employees




                                                 2
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 3 of 9                     PageID 108




engaged in commerce or in the production of goods for commerce, or employees handling,

selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person and in that said enterprise had an annual gross volume of sales made or

business done of not less than $500,000. Specifically, El Gallito is a Mexican Restaurant and

has annual sales of not less than $500,000. El Gallito shared staff, supplies, and food product

between its two restaurant locations.

       10.     Defendant Alberto Hernandez is the owner of Defendant El Gallito, and at all

times herein, Defendant Hernandez has been the employer of Plaintiffs under the meaning of 29

U.S.C. § 203(d), since he has acted directly in the interest of Defendant El Gallito in relation to

establishing the terms and compensation of Plaintiffs’ employment, including but not limited to

making the decision not to compensate Plaintiffs at the required overtime and minimum wage

rates. Defendant Hernandez is believed to be a resident of Memphis, Tennessee.

                                        B. Factual Allegations

                                  1. Wage & Hour Violations

       11.     Plaintiffs brings this action on behalf of themselves as authorized under 29 U.S.C.

§ 216(b).

       12.     Plaintiff Romo was employed as a bartender from approximately May 20, 2019

until September 23 or 24, 2019 at the 5848 Winchester Ave. location but conducted some work

at the Olive Branch location.

       13.     Plaintiff Jeronimo Mazariego was employed as a cook at El Gallito from

September 2, 2019 until February 16, 2020 at the Olive Branch location.            Mr. Mazariego

interviewed for the position at the Winchester location and received his offer of employment

there. Further, Plaintiff Mazariego was paid with checks issued from the Winchester location.




                                                  3
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 4 of 9                     PageID 109




       14.     Plaintiff Marco Martinez worked as a cook at El Gallito from May 6, 2019 until

September 1, 2019 at the Winchester location.

       15.     The FLSA requires covered employers, such as Defendants, to compensate all

employees at a minimum hourly wage of $7.25 per hour and all non-exempt employees at a rate

of not less than one and one-half times the regular rate of pay for work performed in excess of

forty (40) hours per work week. During the applicable statutory period, Defendants suffered and

permitted Plaintiffs to routinely work more than forty (40) hours per week without overtime

compensation and/or without being compensate at the minimum wage rate.

       16.     Plaintiff Romo was initially paid $9.50 per hour plus tips for the first three weeks

of his employment and then was paid $8.50 per hour plus tips thereafter. He regularly worked in

excess of 80 hours per week but was never compensated at a rate of one and one-half times the

regular rate of pay for those hours worked over forty (40) in a week.

       17.     Mr. Mazariego was a cook and worked up to nearly 100 hours per week (7:00

a.m. to 9:00 p.m., 7 days per week) and was paid $950 per week regardless of the number of

hours worked. He never received compensation for overtime.

       18.     Mr. Martinez worked as a cook for El Gallito’s Winchester location and was paid

$750 per week regardless of the number of hours worked. He regularly worked 96 hours per

week but was never compensated at the proper overtime rate.

       19.     The exact amounts of unpaid overtime compensation owed to are not presently

known to the Plaintiff but will be determined through discovery. At this juncture, Plaintiff Romo

believes he is owed $2,000 in unpaid overtime.         Plaintiff Mazariego believes he is owed

approximately $7,000, and Plaintiff Martinez is owed approximately $4,000.

       20.     As a result of their actions and the conduct described above, Defendants have




                                                4
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 5 of 9                          PageID 110




violated the provisions of the FLSA, 29 U.S.C. §§ 201 et seq., specifically § 206(a)(1) and §

207(a)(1), with respect to Plaintiffs. Thus, Plaintiffs suffered a loss of wages.

       21.     Defendants allowed Plaintiff Romo to work for 8.5 weeks during which time he

received only tips and no hourly compensation. In failing to compensate Plaintiff Romo during

this time period, Defendants violated Section 3(m) of the FLSA, which permits employers to

take a tip credit toward its minimum wage obligation for tipped employees and compensate

tipped employees at a minimum hourly wage of $2.13 per hour with a maximum tip credit of

$5.12 per hour. 29 U.S.C. §203(m); 29 C.F.R. § 531.59(b). In other words, Defendants took a

tip credit in excess of the permitted amount thereby failing to pay Plaintiff Romo the required

minimum wage and overtime rates.

       22.     Defendants also failed to compensate Plaintiff Mazariego for 11 weeks of pay and

Plaintiff Martinez for two weeks of pay. As a result, Defendants failed to comply with the

FLSA’s required minimum wage and overtime obligations.

       23.     Further, by failing to accurately record, report, and/or preserve records of hours

worked by Plaintiffs, Defendants have failed to make, keep, and preserve records with respect to

each of its employees sufficient to determine their wages, hours, and other conditions and

practice of employment, in violation of the FLSA, 29 U.S.C. §§ 201, et seq.

       24.     The foregoing conduct on the part of Defendants constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a) as Defendants knew or showed reckless

disregard for the fact that its compensation practices were in violation of federal law.

                      2. Breach of Contract and Quantum Meruit Claims

       25.     In addition to the violations of the FLSA, Defendants allowed Plaintiffs to work

for extended periods of time without any compensation.




                                                  5
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 6 of 9                   PageID 111




       26.     For example, despite promising to pay Plaintiff Romo an hourly wage of $8.50

per hour in exchange for his services as a bartender, Defendants permitted Mr. Romo to work for

8.5 weeks without receiving any compensation other than tips. For this time period, Defendants

owe Plaintiff Romo at least $7,225.00.

       27.     Plaintiff Mazariego worked for 11 weeks without being compensated other than

by tips despite Defendants repeated promises to pay him for his work. As a result, he is owed at

least $10,450.00.

       28.     Further, Plaintiff Mazariego agreed to incur $3,500 in expenses for which

Defendants were to repay him.        Despite that agreement, Defendants never paid Plaintiff

Mazariego back for those expenses.

       29.     Lastly, Plaintiff Martinez worked two weeks without compensation despite

Defendants agreement to pay him for his labor. As a result, Plaintiff Martinez is owed at least

$1,500.00.

       30.     Defendants actions constitute breach of contract in violation of Tennessee law for

which Plaintiffs are entitled to damages.

       31.     Even assuming the parties did not have an agreement, Plaintiffs claim quantum

meruit for compensation for the labor and work performed for Defendants in the foregoing

amounts.

                                      3. FLSA Retaliation

       32.     On August 20, 2020, Plaintiffs filed their original Complaint alleging violations

of the FLSA’s overtime and minimum wage provisions and served Defendants with the

Complaint and Summons. Thereafter, on September 14, 2020, Defendants filed a counter-

complaint against Plaintiff alleging conversion/civil theft, fraud/fraud forgery, and unjust




                                               6
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 7 of 9                   PageID 112




enrichment against Plaintiff Romo, and conversation/civil theft and unjust enrichment against

Plaintiffs Mazariego and Martinez.

       33.     Plaintiffs Romo and Martinez had not worked for Defendants for more than one

year and Plaintiff Mazariego had not worked for Defendants for six months.

       34.     At no time prior to filing their counter-claims had Defendants put Plaintiffs on

notice of any of the allegations alleged in their Answer/Counter-Complaint.

       35.     The counter-complaint filed by Defendants was baseless, meritless, and without

any reasonable basis in fact or law.

       36.     The counter-complaint filed by Defendants against Plaintiffs was intentionally

and maliciously filed in retaliation for Plaintiff’s complaint against Defendants for unpaid

overtime and minimum wage compensation under the FLSA.

       37.     As a result of the retaliatory counter-complaint being filed by Defendants,

Plaintiffs have suffered mental anguish, pain, and anxiety, as well as economic losses for

attorney’s fees incurring in defending the counter-complaint.

                                  IV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff in this action demands:

       1.      Judgment against Defendants for an amount equal to unpaid back wages at the
               applicable minimum wage and overtime rates;

       2.      Judgment against Defendants that its violations of the FLSA were willful;

       3.      An equal amount to the minimum wage and overtime damages as liquidated
               damages;

       4.      All recoverable costs, expenses, and attorney’s fees incurred in prosecuting these
               claims;

       5.      Leave to add additional plaintiffs by motion, the filing of written consent forms,
               or any other method approved by the Court;




                                                7
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 8 of 9                   PageID 113




       6.      Leave to amend to add other defendants who meet the definition of Plaintiffs’
               “employer,” 29 U.S.C. § 203(d);

       7.      An order requiring Defendants to preserve all electronically stored information
               relevant to this lawsuit;

       8.      Payment for monetary damages resulting from Defendants breaches of contract
               with Plaintiffs;

       9.      Compensatory damages and punitive damages in amounts to be awarded by the

Court or jury for violation of 29 U.S.C. § 215(a)(3).

       10.     All costs, disbursements, pre-judgment interest, post-judgment interest, expert

   witness fees and reasonable attorney’s fees allowed under the FLSA; and,

       11.     For all such further relief as the Court deems just and equitable.




                                              Respectfully submitted,


                                              /s/Bryce W. Ashby
                                              William B. Ryan – TN Bar #20269
                                              Bryce W. Ashby – TN Bar #26179
                                              Janelle C. Osowski – TN Bar #31359
                                              DONATI LAW, PLLC
                                              1545 Union Avenue
                                              Memphis, TN 38104
                                              Telephone: 901-278-1004
                                              Fax: 901-278-3111
                                              bryce@donatilaw.com

                                              ATTORNEYS FOR PLAINTIFFS




                                                 8
Case 2:20-cv-02627-MSN-tmp Document 19 Filed 11/04/20 Page 9 of 9                  PageID 114




                               CERTIFICATE OF SERVICE

       A copy of the foregoing has been served on this the 4th day of November, 2020 via the
Court’s ECF system.

                                            /s/Bryce W. Ashby




                                               9
